Non-Final Rejection

This is a reissue application of U.S. Patent No. 8,385,409 (“the ‘409 patent”).  This application was filed 10/01/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Note however that in light of the effective filing date of the ‘409 patent the pre-AIA  first to invent provisions govern. This application is a reissue continuation of U.S. Application 14/955,686 filed on December 1, 2015 and issued as U.S. Patent RE47076 on October 2, 2018.
Applicant filed a preliminary amendment on 10/01/2018, in which claims 1-3 are canceled and claims 4-7 are added.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)/(d) may be used to overcome a rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-(3) for applications not subject to the first inventor to file provisions. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of RE47,076 in view of U.S. Pub. No. 2004/0028129 (Nagumo et al. “Nagumo”). Although the claims at issue are not identical, they are not patentably distinct from each other.
This application 
RE47,076
4. A picture coding method comprising:
A picture coding method comprising:
coding, using a processor, a picture signal;
coding, using a processor, a picture signal;

coding a ratio of a number of luminance pixels to a number of chrominance pixels for the picture signal;
selecting one coding method out of at least two coding methods, the one coding method being selected based on the ratio; 
selecting one coding method out of at least two coding methods, the one coding method being selected based on the ratio; 
and coding data related to a picture size in accordance with the selected coding method,
and coding data related to a picture size in accordance with the selected coding method,
wherein the data related to the picture size indicates a size of a picture corresponding to the picture signal,
wherein the data related to the picture size indicates a size of a picture corresponding to the picture signal, 
wherein, when a ratio of a number of horizontal luminance pixels to a number of horizontal chrominance pixels is M:1, said selecting selects a coding method coding 1/M of a number of horizontal pixels, the horizontal luminance pixels and the horizontal chrominance pixels being included in the picture signal, 
wherein, when a ratio of a number of horizontal luminance pixels to a number of horizontal chrominance pixels is M:1, said selecting selects a coding method coding 1/M of a number of horizontal pixels, the horizontal luminance pixels and the horizontal chrominance pixels being included in the picture signal,
the coding method corresponding to one of: a 4:2:0 chroma format, a 4:2:2 chroma format, or a 4:4:4 chroma format, and

wherein the data related to the picture size indicates an output area in a whole pixel area coded in said coding of the picture signal, the output area being a pixel area to be outputted in decoding.
and wherein the data related to the picture size indicates an output area in a whole pixel area coded in said coding of the picture signal, the output area being a pixel area to be outputted in decoding.


RE47,076 does not disclose the limitation the coding method corresponding to one of: a 4:2:0 chroma format, a 4:2:2 chroma format, or a 4:4:4 chroma format. 
Nagumo, however, discloses a method for encoding the chrominance of the 4:2:0 format or the 4:2:2 format or the 4:4:4 format. It would have been obvious for one of ordinary skill in the art to select one of these formats as one finds suitable for the desired image while acknowledging that 4:4:4 is uncompressed and therefore provides that best image quality whereas 4:2:2 and 4:2:0 sacrifice color quality for lower data rate. (See Nagumo, Abs. ll.1-3; [0035]; [0038]; [0042]).

The combination of RE47,076 and Nagumo discloses claims 5-7 since Nagumo discloses the coding method corresponds to a 4:2:0 chroma format (claim 5); a 4:2:2 chroma format (claim 6); and a 4:4:4 chroma format (claim 7). 
See Nagumo, Abs. ll.1-3; [0035]; [0038]; [0042]).



Allowable Subject Matter

Claims 4-7 are allowable over prior art subject to overcoming the double patenting rejection set forth above.

Reasons for allowance is as followed.
There is no prior art discloses or suggests:
A picture coding method in which when a ratio of a number of horizontal luminance pixels to a number of horizontal chrominance pixels is M:1, the step of selecting selects a coding method coding 1/M of a number of horizontal pixels, the horizontal luminance pixels and the horizontal chrominance pixels being included in the picture signal, the coding method corresponding to one of: a 4:2:0 chroma format, a 4:2:2 chroma format, or a 4:4:4 chroma format, as called for in claim 4.




Discussion of Cited Art

Art teaching similar concepts is discussed below.  None teaches the features described above. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Takahashi et al., 6,483,521, discloses image composition method, as shown in Fig. 20, in which the resolution of the chrominance signal is 1/4 of the resolution of the luminance signal, i.e., the resolution of the chrominance signal is 1/2 of the resolution of the luminance signal in both the horizontal direction and the vertical direction.  Takahashi further notes that - however, in the image composition method according to this embodiment, the ratio of the resolution of the chrominance signal to that of the luminance signal is not restricted thereto.  For example, even when the resolution of the chrominance signal in the horizontal direction is 1/2 of that of the luminance signal while the resolution of the chrominance signal in the vertical direction is equal to that of the luminance signal, image composition can be performed in similar manner to this embodiment.  In FIG. 20, reference numerals 2302 and 2304 denote chrominance pixels each corresponding to the luminance pixels 800.  Although the shape pixels 800 are of the same number as the luminance pixels 300, since the number of the chrominance pixels 2302 (2304) is 1/4 of the shape pixels 800 or the luminance pixels 300, pixel-to-pixel correspondence cannot be made between the chrominance signal and the luminance signal or the shape signal. Hence, when compositing the foreground image and the background image, the chrominance signal is subjected to resolution conversion in accordance with the pixel number of the shape signal.  For 

Cho et al., 6,501,861, discloses scalably encoding shape information on an image using wavelet transformation, the luminance (Y) shape scalable encoder and the chrominance (UV) shape scalable shape encoder each comprises a plurality of shape adaptive discrete wavelet transformers for receiving shape layers and generating the shape layers of lower layers, a shape encoder for encoding the low frequency bandwidth shape information of the lowest shape layer, a plurality of scalable encoders for scalably encoding the low frequency bandwidth shape information of the respective layers using the low frequency bandwidth shape information of the  lower layers with respect to the respective shape layers excluding the lowest shape layer.  Cho et al.’s FIG. 7 illustrates three layered scalable shape coding processes with respect to an image of a 4:2:0 format.  Reference numerals 701 and 702 respectively denote the wavelet pyramid image of a luminance (Y) component divided into three layers and the wavelet pyramid image of a chrominance (UV) component divided into two layers.  The number of layers of the chrominance (UV) component image is smaller than the number of layers of the luminance (Y) component image by one since the size ratio of the chrominance (UV) component image to the luminance (Y) component image is 4:1. 


Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Linh M. Nguyen whose telephone number is (571)272-1749. The

If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Hetul Patel, can be reached on (571) 272-4184. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. For more information about the PAIR
system, see https://efs.uspto.gov/efile/portal/home.


/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992           

/HBP/